Citation Nr: 1147233	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO. 10-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for a back disorder has been received.

2. Whether new and material evidence sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has timely appealed an August 2009 rating decision which found no new and material evidence to reopen a claim for service connection for a back disorder and a February 2010 rating decision which found no new and material evidence to reopen a claim for service connection for PTSD. On his August 2010 VA Form 9, the Veteran indicated that he wants to attend a Board hearing at his local RO. As such, this claim is remanded and the Veteran should be scheduled for a hearing on this matter. 38 C.F.R. § 20.704(b) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a new videoconference hearing before a Veteran's Law Judge on the issues of new and material evidence to reopen a claim for service connection for a back disorder and new and material evidence to reopen a claim for service connection for PTSD. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

